ORDER

PER CURIAM.
Eugene N. Barnes appeals from the motion court’s judgment dismissing his amended Motion to Vacate, Set Aside or Correct Judgment and Sentence filed pursuant to Rule 24.035,1 following an eviden-tiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the motion court is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim.P. 2013, unless otherwise indicated.